Citation Nr: 0005133	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as due to beryllium oxide exposure.

2.  Whether there was clear and unmistakable error in the 
rating decision of July 25, 1991, denying the veteran's claim 
to reopen for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying the issue of the 
veteran's entitlement to service connection for sinusitis.  A 
notice of disagreement with the foregoing denial was received 
by the RO in May 1997.  Following the receipt of additional 
evidence, the RO by further rating action in September 1997 
RO again denied the veteran's claim for service connection 
for sinusitis and also determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for schizophrenia.  
A statement of the case was thereafter furnished to the 
veteran regarding the denial of service connection for 
sinusitis and the veteran then perfected his appeal as to 
that issue.

Regarding the claim to reopen for a psychiatric disorder, the 
veteran's representative in an October/November 1997 
memorandum to the RO offered the following statement:

This service takes issue with the rating 
determination of July 25, 1991 and every 
subsequent rating which has determined that new 
and material evidence has not been afforded to 
the file to rebut a prior severance of service 
connection in this matter.

In response, the RO in a rating decision of April 1998 
considered and denied the claim of clear and unmistakable 
error in a July 25, 1991, rating decision which failed to 
reopen the claim for service connection for a psychiatric 
disorder.  A notice of disagreement followed in May 1998.  In 
the corresponding substantive appeal, filed in January 1999, 
the veteran raised the issue that his psychiatric disorder 
was the result of beryllium exposure.  The RO thereafter 
advised the veteran in writing to provide evidence to well-
ground such claim, inclusive of evidence that he was exposed 
to beryllium in service and that beryllium exposure led to 
the claimed psychiatric disorder.

In an informal hearing presentation, dated in June 1999, 
allegations were initially raised in the context of the 
instant appeal as to the action of the RO on March 21, 1985, 
severing the veteran's grant of entitlement to service 
connection for schizophrenia.  Therein, the veteran's 
representative argued that the RO had failed to inform the 
veteran of the proposed or actual severance actions and of 
his right to appeal, and, alternatively, that the March 1985 
severance determination was fraught with clear and 
unmistakable error (CUE) of fact and/or law.  Such was 
followed by the veteran's requested hearing before the Board 
in Washington, DC, in October 1999, where testimony was 
received as to the issue of service connection for sinusitis, 
as well as the propriety of the severance action in March 
1985, questions of CUE in rating actions of the RO in March 
1985 and July 1991, and the newness and materiality of the 
evidence presented in terms of the veteran's claim for 
service connection for a psychiatric disorder.  

The issue of whether there was a CUE in the rating decision 
of July 25, 1991, denying the veteran's claim to reopen for 
service connection for a psychiatric disorder, and the issues 
appurtenant thereto, are addressed in the REMAND portion of 
this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
sinusitis, to include as due to beryllium oxide exposure, is 
not supported by cognizable evidence demonstrating that such 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
sinusitis, to include as due to beryllium oxide exposure, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection for sinusitis.  In order for a 
claim for service connection to be well-grounded, the claim 
must be shown to be at least plausible and capable of 
substantiation.  Specifically, there must be: (1) A medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Symptoms, not treatment, are the essence of evidence 
of continuity of symptomatology.  Savage v. Gober, 10 Vet. 
App. at 496.  Moreover, a condition "noted during service" 
does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumptive period.  Id. at 496-97.  
However, medical evidence noting the specific symptomatology 
is required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumptive period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

It is the veteran's primary contention that he was exposed to 
beryllium in service when as part of his assigned duties he 
was required to repair radar devices containing beryllium-
filled tubes.  Such exposure it is alleged occurred 
coincident with nosebleeds, thus permitting the beryllium to 
enter the veteran's body through open nasal sores and leading 
to the onset of chronic sinusitis.

The veteran's Department of Defense 214, Report of Separation 
from Active Duty, indicates that the veteran's primary 
military occupational specialty was that of an integrated 
avionics component specialist.  A medical examination at 
enlistment in April 1976 was negative for complaints or 
findings of sinusitis.  Service medical records otherwise 
show that he complained of nasal drainage and other symptoms 
in February 1977 and was hospitalized for treatment of a 
viral syndrome.  Outpatient treatment was received in October 
1977 for chronic nose-bleeds.  During a period of 
hospitalization in October 1978 for psychiatric reasons, 
there was noted to be evidence of nasal hemorrhaging, but no 
diagnosis relating thereto was shown at hospital discharge 
and evidence thereof was absent on a Medical Evaluation Board 
examination performed in October 1978.  

Following the veteran's discharge from service, VA 
examinations in February 1979 and April 1980 were negative 
for any complaint or finding as to sinusitis.  Treatment for 
sinusitis is not initially shown until 1989 and medical data 
reflect continuing medical management of the veteran's 
sinusitis, including surgery therefor, through 1997.  It is 
of note that the veteran, when seen for treatment in July 
1996, noted a history of questionable beryllium exposure as a 
precipitating factor for his sinus problems.  In October 
1996, a private treating physician, B. Knox, M.D., set forth 
the following opinion in response to the veteran's claim of 
inservice exposure to a radioactive isotope with a half-life 
of twelve years:

I am uncertain as to the role of the radioactive 
material that he was exposed to and really doubt 
that this is playing any significant role, 
although, apparently, whatever he was exposed to 
could cause some granulomatous inflammatory 
changes in the lungs. 

Also submitted for review are photocopied portions of a 
document entitled DOD Hazardous Materials Information System 
reflecting data about beryllium and excerpted portions of 
medical or scientific articles or texts regarding beryllium 
and beryllium exposure.  

During the course of the Board hearing conducted in October 
1999, the veteran set forth testimony as to his inservice 
exposure to beryllium oxide in conjunction with his assigned 
duty of maintaining the F-111 weapons system.  Such included 
changing broken radar output tubes containing beryllium two-
to-three times weekly.  He further testified, in response to 
his representative's question, that no physician had ever 
told him that his sinus disorder was related to inservice 
exposure to beryllium oxide irritant, stating only that one 
physician, L. Myer, M.D., of the National Jewish Medical 
Center had said that it might be possible that such a 
relationship existed, but that she doubted it because 
"beryllium is...normally affecting the lungs.

While there is a showing of current disablement involving 
sinusitis, evidence of the service incurrence or aggravation 
of sinusitis is absent and, in addition, evidence of a nexus 
between the veteran's current sinusitis and his period of 
military service is similarly lacking.  Notwithstanding 
inservice evidence of nose-bleeds, the veteran's sinusitis is 
not shown in service or for many years following his 
discharge from service, and no medical professional links the 
veteran's sinusitis, as shown initially in 1989, with any 
event in service, including his claimed beryllium exposure.  

Accepting as true the assertion that the veteran was exposed 
to beryllium in service pursuant to King, supra, the Board 
notes that a continuity of pertinent symptomatology is not 
shown in service or until many years after service and no 
competent medical evidence links any such exposure to the 
postservice onset of the veteran's sinusitis.  See Savage, 
supra; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   In this regard, it is noted that the photocopies of 
medical texts or articles regarding beryllium do not 
specifically pertain to the veteran or the particular 
circumstances involved in this case, and to that extent, are 
not viewed as competent medical evidence with which to well-
ground the claim at hand.  See Wallin v. West, 11 Vet. App. 
509, 513-14 (1998); Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  

Moreover, the veteran's own statements with respect to the 
required nexus evidence or even to the extent that his nose-
bleeds in service permitted him to be exposed to beryllium or 
that sinusitis was present in service cannot serve to well-
ground his claim in the absence of a showing that the veteran 
has the requisite medical background or expertise to offer 
opinions as to medical diagnosis or etiology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

It is noteworthy that the veteran has denied that any 
physician has specifically linked his sinusitis with 
inservice beryllium exposure, including Doctors Knox and 
Myer.  Although Dr. Knox expressed a degree of uncertainty as 
to the effect of the asserted beryllium exposure, he provided 
no linkage between any such exposure and the veteran's 
sinusitis.  The veteran has testified that another physician, 
a Dr. Myer, conceded that a causal relationship was a 
possibility, presumably on a theoretical basis, but such 
physician according to the veteran doubted that any such 
relationship existed.  

Additional development to obtain the records of Dr. Myer is 
not therefore in order in the absence of any proffer that 
such physician has established a link between the veteran's 
sinusitis and beryllium exposure or other event in service.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Further, 
the Board is unaware of any relevant evidence which may have 
existed or could have been obtained, that, if true, would 
render the veteran's claim "plausible" and, thus, require 
VA to notify the veteran of that relevant evidence in order 
that he may complete his application.  McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997) (per curiam); see 
38 U.S.C.A. § 5103(a) (West 1991).

Given that the veteran's claim is not well-grounded, VA has 
no duty to assist him in the development of evidence in 
support of the claim in question, see Epps at 1467-68, and 
the rule requiring that, where the evidence presented for and 
against the claim is in relative equipoise, the veteran will 
be afforded the benefit of the doubt, is not for application 
in this matter.  See 38 U.S.C.A. § 5107(b).  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis, to include as secondary 
to beryllium oxide exposure, is denied.

REMAND

Basic to the issue of whether there is CUE in the RO's 
determination of July 25, 1991, denying the veteran's claim 
to reopen for service connection for a psychiatric 
disability, is the rating decision itself that was entered as 
of that date.  Such is absent from the veteran's claims 
folder at this time, there being only a reference to that 
rating action in a statement of the case afforded the veteran 
in August 1991.  Further action is thus required to obtain 
the rating decision and to permit readjudication by the RO.

As well, various other issues have been raised by or on 
behalf of the veteran in the context of the instant appeal, 
which are found to be inextricably intertwined with the 
certified issue of CUE in the July 1991 action.  One such 
issue is that of whether finality has attached to the March 
1985 action severing service connection for schizophrenia, 
based on a claim that the veteran was not fully advised of 
the proposed or actual severance determinations or of his 
appellate rights.  Also for consideration is the question of 
whether in fact an appeal of the severance actions was 
entered based on submissions by and on behalf of the veteran 
from November 1984 to August 1985.  To that end, the veteran 
alleges in effect that an appeal of the proposed or actual 
severance actions remains pending at present.  Another of the 
intertwined issues for review is that of the question of CUE 
in the March 1985 severance determination.  Such have not to 
date been adjudicated by the RO and it is found that initial 
consideration of such issues by the RO is required prior to 
the Board's review of the certified issue.

There is also for consideration the veteran's current claim 
to reopen for entitlement to service connection for a 
psychiatric disorder.  That question was adjudicated in the 
context of the current appeal in September 1997, and the 
veteran's representative in a memorandum, dated both in 
October and November 1997, challenged the September 1997 
action, as well as all prior actions denying service 
connection for a psychiatric disorder.  Based on entry of a 
rating decision which the veteran has appealed, remand for 
issuance of a statement of the case as to that issue is 
indicated pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, for the reasons noted, this portion of the 
veteran's appeal is REMANDED to the RO for completion of the 
following actions:

1.  The RO should initially adjudicate 
the question of whether the severance 
action undertaken by the RO in Little 
Rock, Arkansas, on March 21, 1985, is a 
final determination under 38 U.S.C.A. 
§ 7105(c) (West 1991), and, if so, 
whether there was a CUE of fact or law in 
that determination.  

Inherent in those questions are the 
following considerations, to which the RO 
is asked to respond specifically, with 
reference as appropriate to verifying 
evidence or controlling legal authority: 
(1)  Whether the veteran was entitled to 
receive notice of the proposed and actual 
severance actions, based on the finding 
of incompetency for the period from 
August 30, 1980 to March 20, 1985; (2) 
whether notice of those actions was 
actually received by the veteran or such 
receipt may legally be inferred; (3) 
whether and at what point in time was the 
veteran advised of his appellate rights 
regarding the proposed and actual 
severance actions; (4) whether and by 
whom was the veteran represented prior to 
and at the time of entry of those 
actions; (5) whether and at what point in 
time had a State court of competent 
jurisdiction adjudicated the veteran 
incompetent, with appointment of a legal 
guardian, during the period those actions 
were entered; (6) whether the severance 
action was effected in compliance with 
38 C.F.R. § 3.105(d); (7) the legal 
significance of the correspondence 
offered on behalf of the veteran by Mark 
Raible in November 1984 and January 1985 
and by the veteran himself in April and 
August 1985, in terms of initiating an 
appeal of the proposed and actual 
severance actions; and (8) whether an 
appeal of the severance action undertaken 
in March 1985 remains pending to date on 
the basis on any appeal initiated by or 
on behalf of the veteran in the form of 
submissions from November 1984 to August 
1985.

To the extent that the foregoing 
necessitate additional evidentiary 
development, to include obtaining copies 
of the State court order(s) adjudging the 
veteran incompetent and appointing Mark 
Raible as the veteran's guardian, and the 
powers-of-attorney appointing the 
Disabled American Veterans (prior to the 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, received in October 1991) 
and Mark Raible as the veteran's 
representative in matters before VA, such 
must be accomplished prior to rendering 
any decision. 

2.  The RO should also locate and 
associate with the veteran's claims 
folder the rating determination entered 
on July 25, 1991 by the RO in St. 
Petersburg, Florida, in which the 
veteran's claim to reopen for service 
connection for a psychiatric disorder 
reportedly was denied.  Thereafter, the 
RO, as applicable, should readjudicate 
the issue of whether there was CUE in the 
rating determination of July 25, 1991, 
denying the veteran's claim to reopen for 
service connection for a psychiatric 
disorder.

3.  As for the matters addressed in the 
first and second indented paragraphs, if 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, wherein all pertinent 
evidence and all governing law and 
regulations are fully set forth.  They 
should then be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO should thereafter, if 
appropriate in light of the above noted 
actions and results thereof, readjudicate 
the non-certified issue of whether new 
and material evidence has been presented 
to reopen the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, based on all the 
pertinent evidence and governing law and 
regulations, in addition to recent 
changes in jurisprudence set out in 
Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999); 
and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), and in light of the veteran's 
notice of disagreement entered in 
October/November 1997 as to the rating 
action effected in September 1997, he 
should be afforded a statement of the 
case and otherwise notified of his right 
to perfect his appeal with submission of 
a substantive appeal.

The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The Board hereby informs the veteran and his representative 
of the veteran's right to submit additional evidence and 
argument in support of the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 



